Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
The scope of the following functional claim language is unclear: 
Re claim 1, 8, 11, 12, and 15: switching layer.
Re claims 1, 10, 11, and 17: ovonic threshold switch material. 
Re claim 5: memory material. 
Re claim 9: phase change memory material.

In particular, it is unclear if the functional language “switching,” “ovonic threshold switch,” “memory,” “phase change memory,” and, “programmable resistance memory” is merely intended use language such that the claimed structure including the “layer,” “material,” and “element” is capable of being used for the intended use, including in a/an “switching,” “ovonic threshold switch,” “memory,” “phase change memory,” and, “programmable resistance memory” process, and if or how the language structurally limits the scope of the claim(s) including the “layer,” “material,” and “element.”
Also, as evidenced by the specification disclosure including in paragraphs 3, 28, 34, and 36, and claims 10, 12, and 17, it appears that the specific material(s) or condition(s) of the claimed structure including the “layer,” “material,” and element” may be characteristic(s) essential to novelty of the claimed invention. However, such characteristic(s) cannot be properly defined in terms of the claimed properties or functions including any intended use, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention. This claim analysis is consistent with applicants remarks filed on May 05, 2021, including the following:
Applicant asserts that the suitability of specific materials as barrier materials in this art is not predictable. The compounds involved include many elements that contribute in unknown ways to the performance materials (Remarks 13). Furthermore, there is no suggestion that the variations in the compositions of the these materials have known and predictable results. There are many variables involved in these complex physical systems (Remarks 14).
Moreover, in the specification, including in paragraphs 3, 28, 34, and 36, and claims 10, 12, and 17, applicant merely discloses non-limiting examples of the claimed 
For the above reasons, the claimed functional language “switching,” “ovonic threshold switch,” “memory,” “phase change memory,” and, “programmable resistance memory” is ambiguous and the boundaries of the scope of the claim(s) are unclear and imprecise because there is no clear cut indication of the scope of the subject matter covered by the claim(s), the claim language does not set forth well-defined boundaries of the invention and only states a problem solved or a result or property obtained, and one of ordinary skill in the art would not know from the functional claim language the scope of the structure or steps encompassed by the claim(s). See MPEP § 2173.05(g).
The scope of the following claim language is unclear because the language is not clearly defined in the disclosure, and its meaning in the context of the claims is otherwise indeterminable, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention. See MPEP §§ 608.01(o), 2163.03, 2173.03, and 2181:
Re claim 3: an in situ barrier layer. 
In particular, it is unclear how the barrier layer being in the natural or original position or place structurally limits the scope of the claim. See “in situ,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/in%20situ. Accessed 7/23/2021.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following paragraph is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention.
The undescribed subject matter is the following: 
Re claim 1, 8, 11, 12, and 15: switching layer.
Re claims 1, 10, 11, and 17: ovonic threshold switch material. 
Re claim 5: memory material. 
Re claim 9: phase change memory material.
Re claim 11: programmable resistance memory element.

In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng (An Ultra High Endurance and Thermally Stable Selector based on TeAsGeSiSe Chalcogenides Compatible with BEOL IC Integration for Cross-Point PCM) and Ovshinsky (5687112).
In pages 2.2.1 - 2.2.2, and figures 5 and 16, Cheng discloses the following:
	Re claim 1: A device “device,” comprising: a first electrode “bottom electrode”/“W”; a second electrode “top electrode”/“TiN”; a switching “switching” layer between the first and second electrodes, the switching layer comprising an ovonic threshold switch material “ovonic threshold switching material”; a barrier layer “barrier layer”/“buffer layer” on a surface of the ovonic threshold switch material of the 
	Re claim 2: The device re claim 1, wherein the silicon in the composition has a concentration in a range of about 4 to 18 atomic percent. 
	Re claim 3: The device re claim 1, wherein the barrier layer is an in situ barrier layer. 
	Re claim 4: The device re claim 1, wherein the composition of the barrier layer consists essentially of silicon and carbon. 
	Re claim 5: The device re claim 1, including a layer of memory “memory” material “PCM” in contact with the barrier layer between the first and second electrodes. 
	Re claim 6: The device re claim 1, wherein the barrier layer is less than 50 nm thick. 
	Re claim 7: The device re claim 1, wherein the barrier layer has a thickness in a range of 15 to 30 nm, inclusive. 
	Re claim 9: The device re claim 1, including a layer of phase change memory “phase-change memory”/“(PCM)” material between the first and second electrodes. 
	Re claim 10: The device re claim 1, wherein the ovonic threshold switch material comprises a composition “composition(s)” including As “As.” 
	Re claim 11: A memory device, comprising: a first electrode; second electrode; a programmable resistance memory element “calculated dynamic resistance”/“phase-change memory”/“(PCM)”/“resistive memory”/“(RRAM)” between the first and second electrodes; a switching layer in series with the memory element between the first and second electrodes, the switching layer comprising an ovonic threshold switch material; and an in situ barrier layer “barrier layer”/“buffer layer” on the ovonic threshold switch in situ barrier layer inherently comprising a composition of silicon and carbon. 
	Re claim 12: The device re claim 11, wherein the silicon in the composition has a concentration in a range of 4 to 18 atomic percent, and the ovonic threshold switch material comprises As. 
	Re claim 13: The device re claim 11, wherein the barrier layer is less than 50 nm thick. 
	Re claim 14: The device re claim 11, wherein the barrier layer has a thickness in a range of 15 to 30 nm, inclusive. 
	Re claim 16: The device re claim 11, wherein the composition of the barrier layer consists essentially of silicon and carbon. 
	Re claim 17: A switching device, comprising: a first electrode; a second electrode; an ovonic threshold switch material comprising As, between the first and second electrodes; and a barrier layer on the ovonic threshold switch material and between the first and second electrodes comprising a composition including silicon and carbon, in which the silicon in the composition has a concentration in a range of about 4 to 18 atomic percent. 
	Re claim 18: The device re claim 17, wherein the composition of the barrier layer consists essentially of silicon and carbon. 
The following is further clarified: 
	Re claim 1: the barrier layer inherently comprising a composition. 
	In particular, this limitation is an inherent property of the applied barrier layer of Cheng.
The following is further clarified: 
in situ barrier layer. 
In particular, the barrier layer is an in situ barrier layer including because the barrier layer is in the natural or original position or place.
In any case, in the remarks filed on May 25, 2021, states the following:
Also, it is a well understood term in the integrated circuit memory field, referring to a layer deposited “in situ” over a lower structure, where in situ in this context means being deposited over the lower structure while the substrate is in the same position (i.e. same chamber) as used to form the lower structure (Remarks 7).
Therefore applicant alleges that the claim language “in situ” is a process limitation. Furthermore, the product of Cheng possesses any structural characteristics implied by this/these alleged claimed process limitation(s) because the claimed structure and the structure of Cheng is/are at least substantially identical, or is/are produced by at least substantially identical processes. Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the product of Cheng does not necessarily or inherently possess the characteristics of the claimed product. See MPEP §§ 2112, 2113, and 2114. See also In re Fitzgerald, Sanders, and Bagheri, 205 USPQ 594 (CCPA 1980).
The following is further clarified: 
	Re claim 11: a programmable resistance memory element “calculated dynamic resistance”/“phase-change memory”/“(PCM)”/“resistive memory”/“(RRAM).”
	This claim analysis is consistent with applicant’s specification disclosure in paragraphs 36, 39, 46, and 49. 
In addition to the previously applied disclosure of Cheng, Cheng alternatively discloses the following:

In particular, the applied product of Cheng inherently possesses any claimed structural characteristic, including any structural characteristic implied by any claimed intended use limitation, because the claimed product and the product of Cheng are at least substantially identical or are produced by at least substantially identical processes. This claim analysis is consistent with applicant’s specification disclosure in paragraphs 36, 39, 46, and 49. Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the product of Cheng does not necessarily or inherently possess the characteristics of the claimed product. See MPEP §§ 2112(V), 2112.01(I), 2113(II), and 2114(II).
However, Cheng does not appear to explicitly disclose the following: 
	Re claim 1: the barrier layer comprising the composition including silicon and carbon. 
	Re claim 2: the silicon in the composition has a concentration in a range of about 4 to 18 atomic percent. 
	Re claim 4: the composition of the barrier layer consists essentially of silicon and carbon. 
	Re claim 6: the barrier layer is less than 50 nm thick. 
	Re claim 7: the barrier layer has the thickness in a range of 15 to 30 nm, inclusive. 
	Re claim 11: the in situ barrier layer comprising a composition of silicon and carbon. 

	Re claim 13: the barrier layer is less than 50 nm thick. 
	Re claim 14: the barrier layer has the thickness in a range of 15 to 30 nm, inclusive. 
	Re claim 16: the composition of the barrier layer consists essentially of silicon and carbon. 
	Re claim 17: the barrier layer comprising a composition including silicon and carbon, in which the silicon in the composition has a concentration in a range of about 4 to 18 atomic percent. 
Re claim 18: the composition of the barrier layer consists essentially of silicon and carbon.
Nonetheless, in column 13, line 16 to column 14, line 7, column 14, lines 29-32, and column 14, line 65 to column 15, line 22, column 18, lines 42-46, and claims 3, 5, 6, 9, and 16, Ovshinsky discloses the following:
	Re claim 1: the barrier layer “38” comprising a composition including silicon “silicon”/“Si” and carbon “carbon”/“C.” 
	Re claim 2: the silicon in the composition has a concentration in a range of about 4 to 18 “5” atomic percent “atomic percent”/“5%.” 
	Re claim 4: the composition of the barrier layer consists essentially of silicon and carbon. 
	Re claim 6: the barrier layer is less than 50 nm “about 100 Å” thick “thickness.” 
	Re claim 7: the barrier layer has a thickness in a range of 15 to 30 nm, inclusive “about 100 Å to 2000 Å.” 
 barrier layer comprising a composition of silicon and carbon. 
	Re claim 12: the silicon in the composition has a concentration in a range of 4 to 18 atomic percent. 
	Re claim 13: the barrier layer is less than 50 nm thick. 
	Re claim 14: the barrier layer has a thickness in a range of 15 to 30 nm, inclusive. 
	Re claim 16: the composition of the barrier layer consists essentially of silicon and carbon. 
	Re claim 17: a barrier layer comprising a composition including silicon and carbon, in which the silicon in the composition has a concentration in a range of about 4 to 18 atomic percent. 
Re claim 18: the composition of the barrier layer consists essentially of silicon and carbon.
The following is further clarified: 
Re claim 4: the composition of the barrier layer consists essentially of silicon and carbon. 
For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See MPEP § 2163(II)(A)(1). 
In particular, the claim language “consists essentially of” is construed as equivalent to “comprising.”
In addition to the previously applied disclosure of Ovshinsky, the following also would have been obvious:
Re claim 2: the silicon in the composition has a concentration in a range of about 4 to 18 atomic percent. 

Re claim 6: the barrier layer is less than 50 nm thick.
Re claim 7: the barrier layer has a thickness in a range of 15 to 30 nm, inclusive. 
Re claim 12: the silicon in the composition has a concentration in a range of 4 to 18 atomic percent. 
Re claim 13: the barrier layer is less than 50 nm thick. 
Re claim 14: the barrier layer has a thickness in a range of 15 to 30 nm, inclusive. 
Re claim 16: the composition of the barrier layer consists essentially of silicon and carbon. 
Re claim 17: the silicon in the composition has a concentration in a range of about 4 to 18 atomic percent. 
Re claim 18: the composition of the barrier layer consists essentially of silicon and carbon.
In particular, Ovshinsky explicitly or implicitly discloses that the silicon concentration, the composition of the barrier layer, and the barrier layer thickness, is a/are result-effective variable(s) including as follows:
The adjacent thin-film layer 38 may be comprised of a carbon material such as amorphous carbon. Alternately, the adjacent thin-film layer 38 may be formed from a compound which includes one element selected from the group consisting of Ti, V, Cr, Zr, Nb, M. Hf, Ta, W, and two or more elements selected from the group consisting of B, C, N, Al, Si, P, S. Preferably, the adjacent thin-film layer 38 is formed from a compound which includes Ti and two or more elements selected from the group consisting of C, N, Al, Si and mixtures or alloys thereof. In one embodiment, the adjacent thin-film layer is comprised of a compound having a composition of, in atomic percent, between about 10% to 60% titanium, 5% to 50% carbon and 10% to 60% nitrogen. In addition, the titanium carbonitride may also include up to 40% hydrogen. (col. 13, lines 30-45) The adjacent thin-film layer 38 is preferably deposited to a thickness of about 100 Å to 2000 Å. The adjacent thin-film layer 38 is more preferably deposited to a thickness of about 
The following citations are relevant:
Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP § 2144.05.
In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See MPEP § 2144.05(II)(A).
Ecolab’s expert admitted that one skilled in the art would know how to adjust application parameters to determine the optimum parameters for a particular solution. Ecolab, Inc. v. FMCCorp., 569 F.3d 1335 (Fed Cir. 2009). 
Where the principal difference between a claimed process and that taught by a reference is a temperature difference, it is incumbent upon the appellants to establish the criticality of that difference. Ex parte KHUSID, BEZGODOVA, AND RUBEN, 174 USPQ 59 (Bd. Pat. App. & Int. 1971)
[A]ppellant does not contend that the combination of a magnetic fastener and an instrument having a magnetic head such as a tack and a magnetic hammer is new but that his particular combination is patentable because his magnetic tool is of substantially the same dimensions as the disk. … It is well established that the mere change of the relative size of the co-acting members of a known combination will not endow an otherwise unpatentable combination with patentability. Electric Cable Joint Co. v. Brooklyn Edison Co., Inc., 292 U.S. 69, 78 L.Ed. 1131, 54 S.Ct. 586, 21 USPQ 1 ; In re Irmscher, 36 CCPA 767, 171 F.2d 303, 80 USPQ 136 ; In re Bennett, 17 CCPA 1113, 40 F.2d 755, 5 USPQ 173. (In re Troiel, 124 USPQ 502 (C.C.P.A. 1960))
We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955))
Since the result sought and the ingredients used were known, we agree with the board it was within the expected skills of one having ordinary skill in this art to arrive at the optimum proportion of those ingredients. … In view of the prior art teachings we agree with the conclusion that the proportions of ingredients would have been obvious to a person having In re REESE, 129 USPQ 402 (C.C.P.A. 1961)
As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof. Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459. In re Dailey and Eilers, 149 USPQ 47 (C.C.P.A. 1966)
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
In any case, as set forth in MPEP § 2144.05 quoted above, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed concentration, composition, and thickness dimensional limitation(s) including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. See MPEP §§ 716.02 - 716.02(g), 2144.04, and 2144.05. See also In re Kirke, 17 C.C.P.A. (Patents) 1121, 40 F.2d 765, 5 USPQ 539; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

	Re claim 1: the barrier layer comprising the composition of Cheng including silicon and carbon. 
	Re claim 2: the silicon in the composition has a concentration in a range of about 4 to 18 atomic percent. 
	Re claim 4: the composition of the barrier layer consists essentially of silicon and carbon. 
	Re claim 6: the barrier layer is less than 50 nm thick. 
	Re claim 7: the barrier layer has the thickness in a range of 15 to 30 nm, inclusive. 
	Re claim 11: the in situ barrier layer of Cheng comprising a composition of silicon and carbon. 
	Re claim 12: the silicon in the composition has a concentration in a range of 4 to 18 atomic percent. 
	Re claim 13: the barrier layer is less than 50 nm thick. 
	Re claim 14: the barrier layer has the thickness in a range of 15 to 30 nm, inclusive. 
	Re claim 16: the composition of the barrier layer consists essentially of silicon and carbon. 
	Re claim 17: the barrier layer comprising a composition including silicon and carbon, in which the silicon in the composition has a concentration in a range of about 4 to 18 atomic percent. 
Re claim 18: the composition of the barrier layer consists essentially of silicon and carbon.

Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
In addition, it would have been obvious to substitute or combine the applied disclosures of Cheng and Ovshinsky including because it would facilitate provision of the barrier layer of Cheng, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the applied disclosures of Cheng and Ovshinsky including because they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It would have been further obvious to substitute or combine the applied disclosures of Cheng and Ovshinsky including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.
s 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng and Ovshinsky as applied to claims 1 and 11, and further in combination with Lung (9659998).
As previously cited, Cheng discloses the following:	
	Re claim 8: The device re claim 1, including second barrier layer on a second surface (figures 5 and 16, not labeled) opposite said first mentioned surface, of the ovonic threshold switch material.	
	Re claim 15: The device re claim 11, including a second barrier layer on a second surface opposite said first mentioned surface, of the ovonic threshold switch material. 
	However, the combination of Cheng and Ovshinsky does not appear to explicitly disclose the following: 
	Re claim 8: including second barrier layer on the second surface. 
	Re claim 15: including a second barrier layer on the second surface. 
Nevertheless, in column 4, lines 4-5, Lung discloses the following:
	Re claim 8: including second barrier layer 106. 
	Re claim 15: including a second barrier layer. 
Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Lung as follows:
	Re claim 8: including second barrier layer on the second surface of the previously applied prior art. 
	Re claim 15: including a second barrier layer on the second surface. 
In particular, it would have been obvious to combine the disclosures of the previously applied prior art and Lung because, as disclosed by Lung as cited, it would 

Response to Arguments
Applicant’s remarks filed on May 25, 2021 have been fully considered, addressed or rendered moot above, addressed previously of record, or addressed below.
The following heading(s)/subheading(s) parallel the heading(s)/subheading(s) in applicant’s remarks.
Rejections of Claims 1-18 under 35 U.S.C. §112(b) 
Applicant states:
The Office Action rejected claims 1-18 under 35 U.S.C. § 112(b) as being indefinite, citing MPEP §2173.03(g) (Remarks 5). 
This statement is respectfully traversed including because there is no rejection of claims 1-18 under 35 U.S.C. § 112(b) as being indefinite and citing MPEP §2173.03(g). Instead, the rejection of claims 1-18 under 35 U.S.C. § 112(b) as being indefinite properly cites MPEP §2173.05(g). 
Applicant states:
For example, the Lung reference cited by the Examiner in the rejections based on prior art uses the term in the same way as it is used in these claims. . . . A key word search for “switching layer” and “memory” returns over 1000 hits for US Patents and published applications (Remarks 6). For example, the term is used extensively in the Ovshinsky patent cited by the Examiner. . . . For example, Lung and the Ovshinsky patent cited by the Examiner describe a wide variety of phase change memory materials. . . . See for example the Abstract of U.S. Patent No. 8,395,927, entitled “Memory Cell with Resistance Switching Layers including Breakdown Layer.” It describes “reversible resistivity-switching memory elements” which comprise a programmable resistance memory material like a metal oxide. See, U.S. Patent No. 8,259,485, entitled “Multilayer Structure having Memory Elements with Varied Resistance of Switching Layers,” at column 4, line 62 and throughout (Remarks 7). A key word search for (“in situ” and “situ layer”) 
These statements are respectfully deemed unpersuasive including because the claims are not rejected for the language “in situ” or “situ layer” within 2 words, or merely for the language “memory” or “element” Also, to any extent that these statements constitute an argument that the claim(s) is/are improperly rejected because the relevant claim language appears in (a) patent(s) or published applications, it is respectfully noted that MPEP § 1701 admonishes: 
Every patent is presumed to be valid, 35 U.S.C. 282, first sentence. Public policy demands that every employee of the Patent and Trademark Office refuse to express to any person any opinion as to the validity or invalidity of, or the patentability or unpatentability of any claim in any U.S. patent. 
Further, it is well settled that the allowance of claims in an application has no relevancy in the consideration of the question of patentability of other claims, including as follows: 
If there was error in the issue to Faison and his patent is invalid (as to which we have no concern in his proceeding), that constitutes no reason why another error should be committed by issuing another invalid patent. In re De Lany, 46 F.(2d) 370, 18 C. C. P. A. ___; In re Engelhardt, 40 F.(2d) 760, 17 C. C. P. A. 1244. In re Albert C. Fischer 8 USPQ 481
Appellant argues that the board should have allowed claims 4 to 9, inclusive, along with allowed claims 12, 13 and 14 since the former are substantially the equivalents of the latter. Aside from the fact that the allowed claims are not before us, the relevancy of appellant's argument as to our taking cognizance of the asserted equivalency of the claims is fully answered by this court in In re Margaroli et al., 318 F.2d 348, 50 CCPA 1400, where the same argument was made: “In their brief, appellants seem to place particular emphasis on a comparison of the appealed claims with the allowed claims, * * *. We think the decisions of this court clearly show that any argument for patentability of the appealed claims on the basis of similarities to the allowed claims are lacking in any significance to the issue here.” [3] We find not persuasive appellant's argument predicated on the basis that all of the claims were at one time or another held allowable by the examiner over Pontius and Breitenbach thus reflecting doubt as to allowability which should be resolved in appellant's favor. In re Melott, 331 F.2d 887, 51 C.C.P.A. 1382, 141 U.S.P.Q. 579 (C.C.P.A. 1964)
In their brief, appellants seem to place particular emphasis on a comparison of the appealed claims with the allowed claims, numbered 6 and 7. We think the decisions of this court clearly show that any argument for patentability of the appealed claims on the basis of similarities to the allowed claims are lacking in any significance to the issue here. … As was said in In re Lilienfeld, 203 F.2d 750, 40 CCPA 904: “There is no provision of law which clothes this court with authority to pass upon the patentability of claims which are allowed by In re Margaroli, 318 F.2d 348, 50 C.C.P.A. 1400, 138 U.S.P.Q. 158 (C.C.P.A. 1963) 
Applicant states:
We note as well, that the term “switching layer” is used extensively in the integrated circuit memory arts. . . . This is the well-known and ordinary meaning of the function of a switching device in the context of this application (Remarks 6). Applicant asserts that in the integrated circuit memory arts, the term “memory material” is well understood. . . . Applicant asserts that in the integrated circuit memory arts, the term “phase change memory material” is well understood. . . . As with the term “phase change memory material”, Applicant asserts that the person of ordinary skill in the art would understand the term. . . . The use of the term “element” in this context is also in common use in the art. . . . Applicant asserts that the term “memory element” is used in these claims according to its well known, and ordinary meaning in the art (Remarks 7). Also, it is a well understood term in the integrated circuit memory field, referring to a layer deposited “in situ” over a lower structure, where in situ in this context means being deposited over the lower structure while the substrate is in the same position (i.e. same chamber) as used to form the lower structure (Remarks 7-8). . . . Applicant asserts that the term “in situ barrier layer” is used in these claims as described in the specification, and according to its well known, and ordinary meaning in the art (Remarks 8). 
The specification need not teach what is well known in the art. However, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) (“ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification.”); Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283, 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) (“Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent.”). The Federal Circuit has stated that “‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’” Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). The rule that a specification need not disclose what is well known in the art is “merely a rule of supplementation, not a substitute for a basic enabling disclosure.” Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115 (“[T]he ‘omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required.’”) (quoting Genentech, 108 F.3d at 1366, 42 USPQ2d at 1005). For instance, in Auto. Technologies, the claim limitation “means responsive to the motion of said mass” was construed to include both mechanical side impact sensors and electronic side impact sensors Auto. Technologies, 501 F.3d at 1282, 84 USPQ2d at 1114. The specification did not include any discussion of the details or circuitry involved in the electronic side impact sensor and thus, failed to apprise one of ordinary skill how to make and use the electronic sensor. Because the novel aspect of the invention was side impact sensors, the patentee could not rely on the knowledge of one skilled in the art to supply the missing information. Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1114. MPEP § 2161.01(III)
With respect to the first ground of rejection, the examiner held that the limitation in claim 17 “means to hold back the oil supply automatically unless the air supply fan is in substantially full operation” is not supported by appellant's disclosure. We have reviewed the disclosure but we find no basis therein for the hold back means claimed. Appellant contends that such hold back means is conventional and that it should be regarded as inherent in appellant's disclosure. We are not persuaded by this contention. The fact that an element is conventional does not preclude its being considered as material with respect to the question of patentability of a combination. Whether the foresaid element is a material or immaterial limitation in the claim of the patent is not determinative as to appellant's right to make a patent claim containing such a limitation. (Ex parte Sherman, 103 USPQ 187 (Bd. Pat. App. & Int. 1952))
However, whether applicant is entitled to entry of the amendment of June 5, 1961 which purports to provide a support in the specification and drawing for the claimed subject matter, involves a different question. An operating means is claimed and consequently a disclosure of some such means is necessary. As stated in Rule 71(b) of the Rules of Practice of the U. S. Patent Office, the specification must “describe completely a specific embodiment of the * * * machine * * *”. Further, Rule 83 recites that “The drawing must show every feature of the invention specified in the claims.” While petitioner contends that the particular operating means is immaterial he has nevertheless submitted in the amendment of June 5, 1961 a disclosure of a particular operating means. The examiner has held however that the proposed amendment includes new matter. In a situation like this the onus is on the applicant to show by prior art evidence that the subject matter prescribed by the proposed amendment is not new matter but is instead actually old and would suggest the incorporation of itself into the present disclosure. In re Chaplin, 1948 C.D. 511, 77 USPQ 601 , 1957 C.D. 321, 114 USPQ 157. Applicant has of course made no such presentation. In the absence of such showing the examiner was justified in not entering the amendment of June 5, 1961. (Ex parte HELMERSON, 130 USPQ 244 (PTO 1961))
It is respectfully submitted that the claim(s) is/are not rejected for the claim language “switching device,” “memory element,” or “in situ,” or merely for the language “element.” Also, the claim(s) is/are not rejected because the claim language “switching material” and “memory material” is not well known. Instead, it/they are rejected for the reasons elucidated in pages 2-4 of the Office action. 
In addition, any allegation that the relevant claim language is well known is otherwise unsupported by valid evidence, therefore, the allegations are merely conclusory and not probative. To paraphrase Ex parte HELMERSON supra, the onus is 
Applicant states:		
Furthermore, the Application as Filed (AAF) describes the characteristic of a switching device comprising an ovonic threshold switch materials as including “a large drop in resistance at a switching threshold voltage, and recovery of a high resistance, blocking state when the voltage falls below a holding threshold.” Paragraph [0003], AAF (Remarks 6). Furthermore, the AAF provides a wide range of examples of phase change memory materials, of various types, adequate to support its ordinary meaning in the art. See, AAF, paragraph [0036]. . . . There is clear description of this element in the AAF. See, paragraph [0036] (Remarks 7). 
These statements are respectfully deemed unpersuasive including because the claims are not rejected for the language “switching device.” In any case, cited specification paragraphs 3 and 36 are specifically cited and addressed in the relevant 35 U.S.C. 112(b) rejection of claims 1-18, and applicants statements do not otherwise overcome the rejection.
Applicant states:
However, the term is explained in the AAF at paragraph [0022] (Remarks 7). 
If an Office action has issued where the plain meaning of the claim terms was used, applicant may point out that the term has been given a special definition. Since there is a presumption that claim terms are given their plain meaning, and the use of special definitions is an exception, the applicant must point to where the specification as filed provides a clear and intentional use of a special definition for the claim term to be treated as having a special definition. MPEP § 2173.03
The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, “the inventor’s intention, as expressed in the specification, is regarded as dispositive.” Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014) (holding that the term “gateway” should be given its ordinary and customary meaning of “a connection between different networks” because nothing in the specification Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1367-68, 101 USPQ2d 1457, 1460 (Fed. Cir. 2012) (The asserted claims of the patent were directed to a tactile feedback system for video game controllers comprising a flexible pad with a plurality of actuators “attached to said pad.” The court held that the claims were not limited to actuators attached to the external surface of the pad, even though the specification used the word “attached” when describing embodiments affixed to the external surface of the pad but the word “embedded” when describing embodiments affixed to the internal surface of the pad. The court explained that the plain and ordinary meaning of “attached” includes both external and internal attachments. Further, there is no clear and explicit statement in the specification to redefine “attached” or disavow the full scope of the term.). MPEP § 2111.01
Applicant’s statement is respectfully traversed and deemed unpersuasive because the claims are not rejected for the language “in situ.” Also, the term “in situ” is not explained in the AAF at paragraph [0022]. Furthermore, applicant has not pointed to where the specification provides a clear and intentional use of a special definition for the claim term “in situ” to be treated as having a special definition. 
Independent Claims 1, 11, and 17 
Applicant states:
The only examples referring to silicon and carbon are found at column 13, lines 31-39, which describes “a compound which includes one element selected from the group consisting of Ti, V, Cr, Zr, Nb, M, Hf, Ta, W and two or more elements selected from the group consisting of B, C, N, Al, Si, P, S...” and “a compound which includes Ti and two or more elements selected from the group consisting of C, N, Al, Si and mixtures or alloys thereof.” These descriptions do not specifically describe a layer including both Si and C (Remarks 13). 
These statements are respectfully traversed because, as elucidated in the Office action, they are not “The only examples referring to silicon and carbon.” Instead, Ovshinsky is relied on for additional relevant disclosure including for the claim 1 limitation, “the barrier layer comprising a composition including silicon and carbon.”
Applicant states:
The Examiner provides no rationale for selecting a compound including Si and C from this extensive range of materials, as a barrier layer on an ovonic threshold switch material. 

That the ‘813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art. See In re Corkill , 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed.Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”); In re Susi , 440 F.2d 442, 445, 169 USPQ 423, 425 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was “huge, but it undeniably include[d] at least some of the compounds recited in appellant's generic claims and it is of a class of chemicals to be used for the same purpose as appellant's additives”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 10 USPQ2d 1843 (Fed. Cir. 1989) 
Merck imputes undue significance to the district court's finding that neither amiloride nor hydrochlorothiazide are highlighted in the ‘813 patent. The description of “specific preferences in connection with a generic formula” is determinative in an analysis of anticipation under 35 U.S.C. §102. In re Petering , 301 F.2d 676, 681, 133 USPQ 275, 279 (CCPA 1962); see also In re Schaumann , 572 F.2d 312, 315, 316, 197 USPQ 5, 8, (CCPA 1978) (“the disclosure of a chemical genus . . . constitute[s] a description of a specific compound” within the meaning of section 102(b) where the specific compound falls within the ambit of a “very limited number of compounds”). But in a section 103 inquiry, “the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.” In re Lamberti , 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).
This statement is respectfully traversed because the claimed barrier layer species comprising silicon and carbon is clearly named, including, “layer 38 includes . . . two or more elements selected from the group consisting of C, N, Al, Si (Ovshinsky col. 13, lines 37-39),” therefore, it is anticipated. 
[T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try.” … When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. … [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
In any case, as elucidated in the Office action, the disclosed “two or more elements selected from the group consisting of C, N, Al, Si” of Ovshinsky is not an “extensive range.” Instead, there are a finite number (eleven) of readily identified, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007); In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009), and In re Aller, Lacey, and Hall, 105 USPQ 233 (C.C.P.A. 1955).
Similarly, the genus of the “two or more elements selected from the group consisting of C, N, Al, Si” of Ovshinsky would inherently anticipate the species of carbon and silicon because the genus contains only eleven species, and one skilled in the art would at once envisage each species of the genus. See MPEP §§ 2131.02 and 2144.08. See also, AbbVie Inc. v. The Mathilda & Terrence Kennedy Inst. of Rheumatology Trust (Fed. Cir. 2014).
Applicant states:
It would not have been obvious to select a narrow example from the broad range of materials of Ovshinsky for the one purpose (barrier on a memory material) for use as claimed for another purpose (barrier on an ovonic threshold switch material). This is particularly true when considering the surprising results described in the AAF, with regard to increased thermal stability and reduction in oxygen content in the barrier layer as claimed. See, paragraphs [0027] and [0029], and more generally the description of Figure 2, starting at paragraph [0024]. 
These statements are respectfully deemed unpersuasive because it is not maintained in the Office action that it would not have been obvious to select any alleged narrow example from any alleged broad range of materials of Ovshinsky for any alleged one purpose (barrier on a memory material) for use as claimed for any alleged another purpose (barrier on an ovonic threshold switch material). 
Also, applicant merely alleges, without sufficient elaboration, “surprising results” allegedly disclosed in cited portions of the disclosure, but there does not appear to be support for any alleged surprising results in the cited disclosure.
In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Lintner 173 USPQ 560 (CCPA 1972). The prior art motivation or advantage may be different than that of applicant while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex Parte Obiaya 227 USPQ 58 (Bd. of App. 1985). Also, the rationale to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP § 2144 and In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
In any case, as elucidated in the Office action, the applied prior art discloses the claimed invention, therefore, the alleged purpose or advantage is at least an inherent result of the prior art process.
Applicant states:
The Office Action asserts that Ovshinsky describes an embodiment including 5% silicon. This is an apparent reference to the example including Ti, Si and N, at column 13, lines 45 to 50, where the Si concentration ranges from 5% to 50%. This example however, does not include carbon. 
This statement is respectfully deemed unpersuasive because Ovshinsky is not relied on in the rejection for any alleged disclosure of an example not comprising carbon. It is respectfully submitted that the rejection is not overcome by pointing out that one reference does not teach a particular limitation when the reference is not relied on for that teaching. In re Lyons 150 USPQ 741 (CCPA 1966). 

Applicant states:
As to claim 4, it is noted that the claim recites that the barrier layer consists essentially of silicon and carbon. The Office Action has asserted that this feature is unclear, including because the AAF did not provide a basis for interpreting it. 
This statement is respectfully traversed because there is no such assertion in the Office action.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on May 25, 2021 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						

Primary Examiner, Art Unit 2894
July 23, 2021